

Exhibit 10.2

INTERNAL CORRESPONDENCE    
LOCATION
 
Corporate Campus
 
DATE
 
March 7, 2016
 
WRITER
 
Doran N. Schwartz
 
SUBJECT
 
Promotion

Confidential    




Jason L. Vollmer
MDU Resources
Congratulations on your appointment to the position of Vice President, Chief
Accounting Officer and Treasurer of MDU Resources Group, Inc. This position will
report to me. You will be accepting the role of integrating the MDU Utilities
Group, WBI Energy and MDU Resources finance teams into one organization in the
coming months and I will be available to assist you in this process. I have
every confidence in your abilities to do this and look forward to working
closely on this major undertaking.
As a Section 16 officer your compensation requires approval from the
Compensation Committee and the full Board. At the meeting March 8, 2016, I will
recommend the following compensation terms:
•
Effective Date: The effective date of the promotion is March 19, 2016.

•
Salary Grade and Base Salary: Your salary grade will increase to Grade “F”, and
your base salary will increase from $150,000 annually to $205,000 annually. The
salary increase will be effective March 19, 2016.

•
EICP: Your Executive Incentive Compensation Plan (EICP) target award will
increase from 35% of base salary to 40% of base salary. The EICP target will be
weighted based on 80% combined results and 20% on MDUR EPS results. For purposes
of calculating the 2016 EICP, we will prorate the calculation effective March
19, 2016.

•
Long-Term Performance Based Incentive Plan (Performance Shares): Your targeted
Performance Share Award will increase from 30% of base salary to 40% of base
salary. We will seek approval to increase the Performance Shares which you were
granted in February 2016 to reflect this new position with an effective date of
January 1, 2016 or an increase from your prior grant of 2,616 shares to a total
grant of 4,767 shares, an increase of 2,151 shares.

•
"Target” Total Compensation: If we assume a “target” level of payment on the
EICP and the LTIP, your proposed remuneration package (i.e., base salary + EICP
at target + LTIP at target) will deliver $369,000.

Jason, congratulations on your increased roles and responsibilities. I know you
will do great!


 
 
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz
 
 
Vice President and Chief Financial Officer
 
 
MDU Resources Group, Inc.
cc:
D. Goodin
 
 
 
D. Anderson
 
 
 
A. Jones
 
 





--------------------------------------------------------------------------------






